Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT




THIS AGREEMENT is made and entered into as of the 14th day of July, 2014
(“Effective Date”), by and between NORTHERN TECHNOLOGIES INTERNATIONAL
CORPORATION, a Delaware corporation (“Purchaser”) and GLENWILLOW HOLDINGS LLC,
an Ohio limited liability company (“Seller”).  In consideration of the mutual
covenants and promises herein set forth, the parties agree as follows:


I.
Sale and Purchase.  Seller agrees to sell and convey unto Purchaser, and
Purchaser agrees to purchase and accept from Seller, for the price and subject
to the terms, covenants, conditions, and provisions herein set forth, the
following:

 
 
A.
All right, title, and interest of Seller in and to the land in Cuyahoga County,
Ohio, commonly known as 23900-23920 Mercantile Road, Beachwood, Ohio (PPN
742-24-009) and being described on Exhibit “A” attached hereto (the “Land”),
together with all improvements thereon including an approximately 12,318 square
foot office/warehouse building (the “Improvements”);

 
 
B.
All right, title, and interest, if any, of Seller, in and to (i) any land lying
in the bed of any street, road, or access way, opened or proposed, in front of,
at a side of, or adjoining the Land or the Improvements to the centerline
thereof; (ii) all reversions, remainders, appurtenances, licenses, tenements and
hereditaments appertaining to, or otherwise benefiting or used in the operation
of the Land or the Improvements; and (iii) any and all water, water rights or
similar rights or privileges (including tap rights) appurtenant to or used on
connection with the ownership or operation of the Land or the Improvements (the
“Property Rights”);

 
 
C.
All right, title, and interest, if any, of Seller, in and to assignable
guaranties, warranties and other intangible property related to the Land and the
Improvements (the “Intangible Property”);

 
 
D.
All right, title, and interest, if any, of Seller, in and to assignable licenses
and permits related to the Land and the Improvements (the “Permits and
Licenses”);

 
 
E.
All right, title, and interest, if any, of Seller, in and to fixtures located in
the Improvements and used in the operation or maintenance of the Land and
Improvements, including, without limitation, the heating, plumbing, sprinkling,
electrical, air conditioning and ventilation systems (the “Fixtures”);

 
 
F.
To the extent in Seller’s possession, non-proprietary records of Seller used or
useful in connection with the operation of the Land and Improvements, including
all records regarding management and leasing, real estate taxes and assessments,
insurance, tenants, maintenance, repairs, capital improvements and services (the
“Records”); and

 
 
 

--------------------------------------------------------------------------------

 
 
G.
To the extent in Seller’s possession, plans and specifications prepared in
connection with the Improvements and the Fixtures (the “Plans”).

 
The items described in (a) through (g) of this Section 1 are hereinafter
collectively referred to as the “Property.”


II.
Purchase Price; Terms of Payment.  The purchase price (the “Purchase Price”) to
be paid by Purchaser to Seller for the Property is One Million One Hundred
Thousand and 00/100 Dollars ($1,100,000.00).  The Purchase Price, subject to
prorations and adjustments as hereinafter set forth, shall be paid by Purchaser
at Closing in cash by wire transfer.  The Deposit (as described below) shall be
part of said funds and credited against the Purchase Price for the Property.

 
III.
Deposit.  To secure the performance of Purchaser of its obligations under this
Agreement, Purchaser shall within two (2) business days of the Effective Date
deliver to Precision Title Agency, Inc. as agent (the “Escrow Agent”), the sum
of Fifteen Thousand and 00/100 Dollars ($15,000.00) (the “Deposit”) by check or
wire transfer, the proceeds of which shall be held as an earnest money
deposit.  At the request of Purchaser, Escrow Agent shall invest the Deposit in
an interest-bearing account approved by Purchaser.  Any reference to the Deposit
shall include any interest accrued or earned thereon.  The Deposit shall be paid
to Seller, with credit to Purchaser, at the time the Deposit is released by
Escrow Agent at Closing (defined below), if any.  In the event the sale does not
close, the Deposit shall be delivered to the party entitled thereto pursuant to
this Agreement, and if this Agreement does not so specify, then the Deposit
shall be delivered to Seller.

 
IV.
Submittals for Approval.  Seller agrees, on or before the Effective Date or
within three (3) business days after the Effective Date, to furnish to Purchaser
for Purchaser’s review and approval, to the extent in Seller’s possession,
copies of the following items (collectively, the “Due Diligence Materials”):

 
 
A.
Any Records.

 
 
B.
Any Permits and Licenses.

 
 
C.
Any Plans.

 
 
D.
Copies of all real property taxes and assessments statements for the years 2012,
2013 and 2014, and any information relating to proposed or pending assessments
with respect to the Property.

 
 
E.
Any certificates of occupancy (“Certificates of Occupancy”) with respect to the
Property.

 
 
F.
Certificates of insurance with respect to the Property.

 
 
G.
Any information relating to the soil and subsurface conditions of the Property
and other environmental reports relating to the Property.

 
 
 

--------------------------------------------------------------------------------

 
 
H.
Any boundary or as-built surveys, and any engineering, property inspection,
geotechnical or other reports with respect to the Property.

 
 
I.
Any guaranties and warranties with respect to the Property, any equipment used
in the operation or maintenance of the Property, or any work performed with
respect to the Property.

 
 
J.
Any information regarding income and expenses for the years 2012, 2013 and 2014
year-to-date.

 
 
K.
Any appraisals or market studies for the Property.

 
V.
Title.  Purchaser shall have the right to obtain a title commitment (the
“Commitment”) for an ALTA owner’s title insurance policy (the “Title Policy”)
from a title insurance company acceptable to Purchaser in Purchaser’s sole
discretion (the “Title Company”) in favor of Purchaser in the amount of the
Purchase Price.  The Commitment shall show Seller to be vested with fee simple
title to the Land, subject to the exceptions stated in the Commitment.  If
Purchaser finds title to be unacceptable in Purchaser’s sole discretion,
Purchaser shall, prior to the expiration of the Inspection Period (as
hereinafter defined), notify Seller in writing of the defect(s), provided that
if Purchaser fails to give Seller written notice of defect(s) before the
expiration of Inspection Period, the matters shown in the Commitment shall be
deemed to be waived as title objections.  Seller agrees to remove by payment,
bonding, or otherwise, any lien or encumbrance in a liquidated amount against
the Property which was created by Seller and which is removable by the payment
of money or the posting of a bond.  If Purchaser has given Seller timely written
notice of defect(s) (i.e., before the expiration of the Inspection Period),
Seller shall have the option (but not the obligation except as otherwise
provided above) to cure (or cause the Title Company to insure over) any such
title defect(s) noted by Purchaser within thirty (30) days of Purchaser’s
written notice.  In the event that Seller is unable or unwilling (in Seller’s
sole discretion) to cure such title defect(s) (or cause the Title Company to
insure over), then Purchaser shall have the option of either: (a) closing and
accepting the title “as is,” without reduction in the Purchase Price and without
claim against Seller therefor; or (b) canceling this Agreement, in which event
the Escrow Agent shall return the Deposit and all interest earned thereon to
Purchaser, whereupon both parties shall be released from all further obligations
under this Agreement (except those provisions hereof which by their terms
expressly survive the Closing and any cancellation or termination of this
Agreement).  Any title matters to which Purchaser does not object or which
Purchaser elects to take title subject to at Closing shall be defined as
“Permitted Exceptions”.  In addition to the foregoing, (i) non-delinquent liens
for real estate taxes and assessments, (ii) any exceptions or matters of record
(not objected to or accepted as provided above), (iii) zoning and building
ordinances, (iv) items which would be discovered by an accurate survey of the
Property, and (v) any exceptions or matters created by Purchaser or Purchaser’s
agents shall be considered Permitted Exceptions.

 
VI.
Survey.  Purchaser shall have the right to obtain an as-built survey of the
Property (the “Survey”) surveyed and certified to Purchaser, Seller and Title
Company by a registered land surveyor, and acceptable in form and content to
Purchaser and the Title Company.  If

 
 
 

--------------------------------------------------------------------------------

 
 
the Survey reveals encroachments on the Property, or shows that the Improvements
encroach on setback lines, easements, lands of others, or violate any
restrictions, covenants, or applicable governmental regulations, or shows other
items not acceptable to Purchaser in its sole discretion, the same shall be
treated as a title defect pursuant to Section 5 above. If Purchaser has given
Seller timely written notice of defect(s) (i.e., before the expiration of the
Inspection Period), Seller shall have the option (but not the obligation) to
cure (or cause the Title Company to insure over) any such defects noted by
Purchaser within thirty (30) days of Purchaser’s written notice. In the event
that Seller is unable or unwilling (in Seller’s sole discretion) to cure such
defect(s) (or cause the Title Company to insure over), then Purchaser shall have
the right to close this transaction and accept title and survey matters “as is”
or cancel this Agreement all as provided in Section 5 above.

 
VII.
Inspection Period.  Purchaser shall have forty-five (45) days following the
Effective Date (as the same may be extended pursuant to the terms of this
Section, the “Inspection Period”), to make such physical, zoning, and other
examinations, inspections, and investigations of the Property and of the books,
records, and leasing of the Property that Purchaser, in Purchaser’s sole
discretion, may elect to make.  Purchaser shall provide at least two (2) days
prior written notice to Seller of any entry upon the Land and/or Improvements
for the purpose of inspecting the Property and/or records relating
thereto.  Purchaser shall conduct such entry and any inspections so as to
minimize interference with any occupant’s business and otherwise in a manner
reasonably acceptable to Seller.  Purchaser shall obtain Seller’s prior written
consent to any proposed tests (including the identity of the company or persons
who will perform such testing and the proposed scope of the testing) of any
invasive nature or which could damage the Property.  Purchaser shall bear the
cost of all inspections and tests.  Purchaser acknowledges that all entry onto
the Property shall be at Purchaser’s sole risk, and subject to the rights of any
occupants of the Property.  During the Inspection Period, Seller shall cooperate
with Purchaser in coordinating the review and inspection of the Due Diligence
Materials as well as the Property by Purchaser and its third-party
contractors.  Purchaser shall have the one-time right to extend the Inspection
Period for an additional fifteen (15) days by giving Seller written notice of
such extension prior to the expiration of the initial Inspection Period.

 
VIII.
Inspection Obligations.  Purchaser and its agents and representatives shall:

 
 
A.
Repair any damage to the Property caused by Purchaser’s inspections or testing;

 
 
B.
Promptly pay when due the costs of all tests, investigations, and examinations
done with regard to the Property pursuant to Purchaser’s authorization;

 
 
C.
Not permit any liens to attach to the Property by reason of the exercise of its
rights hereunder;

 
 
D.
Maintain, or cause to be maintained by Purchaser’s agents, commercial general
liability insurance, including broad form property damage, with limits of not
less than $1,000,000.00 per occurrence and $2,000,000.00 in the aggregate in
form and substance adequate to insure against all liability of Purchaser and/or

 
 
 

--------------------------------------------------------------------------------

 
 
 
Purchaser’s agents, arising out of any entry or inspections of the Property
pursuant to the provisions hereof, and Purchaser shall provide Seller with
evidence of such insurance coverage before any such entry; and

 
 
E.
Indemnify Seller against all losses, costs, damages and expenses including
reasonable attorneys’ fees arising out of Purchaser’s inspections and tests,
including, without limitation, any liens upon the Property due to such
inspections or tests; provided, however, that in no event shall Purchaser have
any liability whatsoever arising by reason of pre-existing conditions merely
discovered by Purchaser as a result its investigations.

 
IX.
Right of Termination.  If Purchaser’s inspection of the Property reflects that
the Property is unsuitable under Purchaser’s investment criteria for any reason,
Purchaser shall be entitled to terminate this Agreement by delivering a notice
of termination to Seller no later than three (3) business days after the
expiration of the Inspection Period.  In the event of such termination, (a) all
Due Diligence Items shall be returned to Seller, and (b) Purchaser shall deliver
to Seller a statement that all work ordered by or on behalf of Purchaser which
could give rise to a claim against the Property has been paid in full.  The
obligation to deliver these items shall survive the Closing and any cancellation
or termination of this Agreement.  Upon Seller’s receipt of such deliveries, the
Deposit shall be returned to Purchaser and neither party shall have further
rights hereunder, except those provisions hereof which by their terms expressly
survive the Closing and any cancellation or termination of this Agreement.

 
X.
Seller’s Representations and Warranties.  Seller represents and warrants to
Purchaser as follows, as of the Effective Date:

 
 
A.
Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Ohio.  Seller has full power and
authority to enter into this Agreement and to perform all its obligations
hereunder.  This Agreement is binding on Seller and enforceable against Seller
in accordance with its terms.  No consent of any other person or entity to such
execution, delivery, and performance is required.

 
 
B.
There are no service, supply or maintenance contracts or other contracts or
agreements which would affect the Property after Closing.

 
 
C.
Seller is not a “foreign person” within the meaning of the United States tax
laws and to which reference is made in Internal Revenue Code
Section 1445(b)(2).  At Closing, Seller shall deliver to Purchaser a certificate
to such effect.

 
 
D.
Seller has not received notice of violations from any municipal, county,
federal, or state governmental agency or any insurance company or affiliate
thereof with regard to violations of any rules, ordinances, orders,
requirements, or regulations imposed on or affecting the Property.  Seller shall
promptly deliver to Purchaser any such notices received by Seller during the
term of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
E.
There is no pending or, to Seller’s actual knowledge, threatened action, suit,
or proceeding before any court, governmental agency, or body, which would
adversely affect the Property or Seller’s ability to perform under this
Agreement.  There are no condemnation or eminent domain proceedings pending or,
to Seller’s actual knowledge, threatened with respect to the Property.

 
 
F.
There is one (1) tenant lease currently in effect with respect to the Property,
but Seller will cause such lease to be terminated prior to Closing.

 
 
G.
To Seller’s actual knowledge, the Due Diligence Materials delivered to Purchaser
by Seller or made available to Purchaser by Seller are accurate in all material
respects.

 
 
H.
To Seller’s actual knowledge, neither the execution or delivery of this
Agreement nor the consummation of the transactions contemplated herein will
conflict with or result in a breach of any contract, license, or undertaking to
which Seller is a party or by which any of its property is bound, or constitute
a default thereunder or result in the creation of any lien or encumbrance upon
the Property.

 
 
I.
To Seller’s actual knowledge, Seller has received no notice of any pending
governmental assessments (i.e., governmental assessments which have not yet been
levied and do not yet constitute a lien against the Property) with respect to
the Property.  To Seller’s actual knowledge, no ordinance or hearing is now
before any local governmental body which either contemplates or authorizes any
public improvements, the cost of which may be assessed against the Property.

 
 
J.
To Seller’s actual knowledge, no toxic or hazardous substances or wastes,
pollutants or contaminants (including, without limitation, asbestos, urea
formaldehyde, the group of organic compounds known as polychlorinated biphenyl,
petroleum products including gasoline, fuel oil, crude oil and various
constituents of such products, and any hazardous substance as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), 42 U.S.C. § 9601-9657, as amended) have been generated, treated,
stored, released or disposed of, or otherwise placed, deposited in or located on
the Property in violation of applicable laws.  To Seller’s actual knowledge, no
above ground or underground tanks, wells or septic systems are located in or
about the Property.

 
 
K.
No management agents or other personnel employed in connection with the
operation of the Property have the right to continue such employment after the
Closing date.  There are no claims for brokerage commission or other payments
with respect to the Property (but excluding with respect to this Agreement) that
will survive and remain unpaid after the Closing Date.

 
 
L.
The Property is not currently occupied by Seller, its employees, agents or any
tenants or other third party, except for the storage of personal property and
inventory, which Seller shall cause to be removed prior to Closing.

 
 
 

--------------------------------------------------------------------------------

 
All representations and warranties of Seller are subject to any contrary facts
or information set forth in the Due Diligence Materials provided to Purchaser.
 
Seller agrees to promptly notify Purchaser upon discovery by Seller that any of
the above representations and warranties are incomplete or become untrue prior
to Closing.  Unless otherwise expressly stated in this Agreement, each of the
covenants, obligations, representations, warranties and agreements contained in
this Agreement shall survive Closing for a period of six (6) months after
Closing and shall not be merged in the execution and delivery of the Deed (as
defined below) and other documents of conveyance executed hereunder.
 
Except as set forth in this Agreement to the contrary, Purchaser is purchasing
the Property on an AS-IS, WHERE IS basis, without any representations or
warranties from Seller.
 
XI.
Purchaser’s Representations.  Purchaser represents to Seller that (a) Purchaser
is a corporation duly organized, validly existing, and in good standing under
the laws of the State of Delaware; (b) the execution, delivery, and performance
of this Agreement by Purchaser have been duly authorized, and this Agreement is
binding on Purchaser and enforceable against Purchaser in accordance with its
terms; (c) no consent of any other person or entity to such execution, delivery,
and performance is required, and (d) there is not now pending or threatened any
action, suit or proceeding before any court, governmental agency, or body which
might result in any adverse change in the financial condition of Purchaser which
would adversely affect Purchaser’s ability to perform under this Agreement.

 
Purchaser agrees to promptly notify Seller upon discovery by Purchaser that any
of the above representations and warranties are incomplete or untrue prior to
Closing.  Unless otherwise expressly stated in this Agreement, each of the
covenants, obligations, representations, warranties and agreements contained in
this Agreement shall survive for a period of six (6) months after Closing and
shall not be merged in the execution and delivery of the Deed and other
documents of conveyance executed hereunder.
 
XII.
Operation of the Property.  During the pendency of this Agreement, Seller shall
carry on its business and activities relating to the Property substantially in
the same manner as it did before the Effective Date; provided that Seller shall
not be obligated to make any extraordinary repairs or make any capital
improvements to the Property, provided, however, that Seller shall advise
Purchaser in writing of the necessity for any such extraordinary repairs or
capital improvements.  Seller shall not make any structural changes to the
Improvements or other changes of a material nature prior to Closing without
Purchaser’s consent, except in the case of an emergency.  Through the Closing
Date, Seller shall maintain or cause to be maintained, at Seller’s sole cost and
expense, Seller’s existing policy or policies of insurance insuring the
Property.  Seller shall not enter into any new leases of the Property without
the prior written consent of Purchaser.  In addition, Seller shall not enter
into any new contracts with respect to the Property without the prior written
consent of Purchaser, to the extent that any such new contract is for a term
that extends past the Closing Date.  Seller shall be responsible for and shall
promptly pay all amounts owed for labor and services rendered, and materials
supplied,

 
 
 

--------------------------------------------------------------------------------

 
 
to the Property prior to the Closing Date (excluding labor and materials
supplied at the direction of Purchaser).

 
XIII.
Default Provisions.

 
 
A.
In the event of a default by Purchaser under this Agreement resulting from
Purchaser’s failure to close in accordance with the terms and provisions of this
Agreement, without default on Seller’s part, Seller shall receive the Deposit as
Seller’s sole and exclusive remedy and as agreed and liquidated damages,
whereupon the parties shall be relieved of all further obligations hereunder
(except those provisions hereof which by their terms expressly survive the
Closing and any cancellation or termination of this Agreement).  Purchaser and
Seller acknowledge and agree that, in such event, actual damages are difficult
or impossible to ascertain and the Deposit is a fair and reasonable estimation
of the damages of Seller.

 
 
B.
In the event of a default by Seller under this Agreement, without any defaults
of Purchaser, and such default continues for three (3) business days after
notice from Purchaser to Seller, Purchaser at its option shall have the right
to:  (i) receive the return of the Deposit, whereupon this Agreement shall
terminate and the parties shall be released from all further obligations
hereunder (except those provisions hereof which by their terms expressly survive
the Closing and any cancellation or termination of this Agreement), (ii) bring
suit for damages for breach of this Agreement, and/or (iii) seek specific
performance of the Seller’s obligations hereunder, in which action Seller shall
have the right to recover damages suffered by Seller by reason of the delay or
of omission in the acquisition of the Property.

 
XIV.
Prorations, Deposits.

 
 
A.
Real estate taxes due and payable in the year of Closing, items of income and
expense, and all other proratable items shall be prorated as of the Closing
Date.  Water, sewer, electricity, fuel, and other utility charges will be
apportioned based upon meter readings taken as of the Closing Date, but
Purchaser and Seller agree to pay their respective shares of all utility bills
received subsequent to Closing, prorated as of the day after Closing.  In the
event the real estate taxes due and payable in the year of Closing are unknown,
the tax proration will be based upon the taxes for the prior year, and at the
request of either party, the taxes due and payable in the year of Closing shall
be reprorated and adjusted when the tax bill for such year is received and the
actual amount of taxes is known.  Purchaser shall be responsible for making any
deposits required with utility companies.  The provisions of this Section 14
shall survive the Closing.

 
 
B.
All other operating costs of the Property (properly taking into account whether
or not Seller has actually paid such operating costs) or such amounts to be
prorated under this Agreement will be allocated between the Seller and Purchaser
as of the Closing Date, so that Seller pays that part of such amount
attributable to the period before the Closing Date and Purchaser pays that part
of such amount attributable to the

 
 
 

--------------------------------------------------------------------------------

 
 
 
period before the Closing Date and Purchaser pays that part of such amount
attributable to the period from and after the Closing Date.

 
 
C.
In the event final prorations cannot be made on the Closing Date, or if any of
the aforesaid prorations were calculated inaccurately, then Seller and Purchaser
agree to allocate such items on a fair and equitable basis as soon as reasonably
possible after the Closing Date.  Payments in connection with the final
adjustment shall be due within thirty (30) days of written notice.

 
XV.
Closing Costs.  At Closing, Seller shall pay (i) the cost of the real estate
excise tax, documentary stamp taxes or other tax on the deed and all sales tax
in connection with the sale, (ii) the title examination fees and costs of copies
of all title documents necessary for the examination of title, and (iii) the
recording costs of any documents necessary to clear title in accordance with
Sections 5 and 6.  Purchaser shall pay (a) the costs associated with the
recording of the deed, (b) the costs of the Survey, and (c) any costs related to
Purchaser’s mortgage or lender’s title policy.  Seller and Purchaser shall each
pay one-half of the escrow fees for closing this transaction and one-half the
title insurance premium for the owner’s Title Policy in the amount of the
Purchase Price; however, Purchaser shall pay for any endorsements Purchaser
elects to obtain.  Seller and Purchaser shall each bear its own attorneys’ fees
in connection with the preparation of this Agreement and the Closing
documents.  Other costs, charges, and expenses shall be borne and paid as
provided in this Agreement, or in the absence of such provision, in accordance
with local custom.

 
XVI.
Conditions to Closing.

 
 
A.
The Closing of the transaction contemplated by this Agreement and the
obligations of Seller to sell the Property and Purchaser to purchase the
Property shall be subject to the following conditions:

 
 
1.
The representations and warranties heretofore made by Seller and Purchaser in
this Agreement shall be correct in all material respects as of the Closing Date
with the same force and effect as if such representations and warranties had
been made at the Closing Date.

 
 
2.
Seller and Purchaser shall have satisfactorily complied with the terms and
conditions of this Agreement and executed and delivered the documents referred
to in Section 17, below.

 
 
3.
No material new title exceptions shall have arisen that did not appear in the
Commitment prior to expiration of the Inspection Period.

 
 
4.
There shall have been no material and adverse change to the physical condition
of the Property from the condition existing on the last day of the Inspection
Period (and for purposes of this Section 16(a), the threshold for a “material
and adverse change” shall mean a physical change resulting in diminution of the
fair market value of the Property in excess of $50,000.00

 
 
 

--------------------------------------------------------------------------------

 
 
 
that is not covered by insurance proceeds assignable to Purchaser at Closing).

 
 
B.
So long as such party is not in default hereunder, beyond any applicable notice
and cure period, if any of the above-described items are not satisfied on or
before the Closing Date, then such party may, at its option, notify the other
party of the failure of said condition, and in such event the Escrow Agent shall
return the Deposit to Purchaser (unless Purchaser shall be in default
hereunder), this Agreement shall become null and void, and neither party shall
have further rights or obligations hereunder but for those provisions hereof
which by their terms expressly survive any cancellation or termination of this
Agreement.

 
XVII.
Closing.  Subject to any other provisions of this Agreement for extension, the
“Closing” shall be held no later than thirty (30) days after the expiration of
the Inspection Period (such date the “Closing Date”) at the office of the Escrow
Agent, at such time and place as the parties may agree.  Possession shall be
delivered on the Closing Date.

 
At Closing, Seller shall execute and/or deliver (as applicable) to Purchaser the
following closing documents in a form acceptable to Purchaser, acting
reasonably:
 
 
A.
A limited warranty deed conveying the Land and Improvements subject only to the
Permitted Exceptions, in substantially the form attached hereto as Exhibit “B”
(the “Deed”);

 
 
B.
a “non-foreign” affidavit or certificate pursuant to Internal Revenue Code
Section 1445;

 
 
C.
an Affidavit of Seller and any other documents required by the Title Company to
issue the Title Policy in the form required hereunder;

 
 
D.
a closing statement consistent with this Agreement in the form required by the
Title Company and Escrow Agent; and

 
 
E.
any additional documents that Purchaser, Escrow Agent or Title Company may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement.

 
At Closing, Purchaser shall execute and/or deliver (as applicable) to Seller:
 
 
(a)
the balance of the Purchase Price;

 
 
(b)
a closing statement consistent with this Agreement in the form required by the
Title Company and Escrow Agent; and

 
 
(c)
any additional documents that Seller, Escrow Agent or Title Company may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
Promptly after Closing, Seller shall deliver to the offices of Purchaser, to the
extent in Seller’s possession or control and not otherwise provided to Purchaser
during the Inspection Period, executed originals of the Permits and Licenses,
and Plans, provided that nothing in this sentence shall deemed to limit or
reduce Seller’s obligations to deliver Permits, Licenses and Plans as and when
required in Section 4.
Upon satisfaction or completion of the foregoing conditions and deliveries, the
parties shall direct the Title Company to immediately record and deliver the
documents described above to the appropriate parties and make disbursements
according to the closing statements executed by Seller and Purchaser.


XVIII.
Brokers.  The parties each represent and warrant to the other that no real
estate broker(s), salesman (salesmen), or finder(s), except NAI DAUS,
representing Seller, and Select Ohio, LTD, representing Purchaser (collectively,
the “Brokers”), are involved in this transaction.  If a claim for commissions in
connection with this transaction is made by any broker, salesman, or finder
claiming to have dealt through or on behalf of one of the parties hereto
(“Indemnitor”), Indemnitor shall indemnify, defend, and hold harmless the other
party hereunder (“Indemnitee”), and Indemnitee’s officers, directors, agents,
and representatives from and against all liabilities, damages, claims, costs,
fees, and expenses whatsoever (including reasonable attorneys’ fees and court
costs at trial and all appellate levels) with respect to said claim for
commissions.  Seller agrees to pay the commission due to the
Brokers.  Notwithstanding anything to the contrary contained in this Agreement,
the provisions of this Section 18 shall survive the Closing and any cancellation
or termination of this Agreement.

 
XIX.
Notices.  Any notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given if delivered by hand,
sent by recognized overnight courier (such as Federal Express), mailed by
certified or registered mail, return receipt requested, in a postage prepaid
envelope, or emailed (with written confirmation by overnight mail) and addressed
as follows:

 

  If to the Seller, at:
Glenwillow Holdings LLC
24700 Chagrin Boulevard, Suite 104
Beachwood, OH 44122
Attn: Anand Bill Julka
   
 
  with a copy to: Hurtuk & Daroff Co., LLP
Parkland Terrace, Suite 100
6120 Parkland Boulevard
Mayfield Heights, OH 44124
Attn: Charles Daroff
              If to the Purchaser, at: Northern Technologies International
Corporation
4201 Woodland Road
Circle Pines, MN 55014
        with a copy to: Oppenheimer Wolff & Donnelly LLP



 
 

--------------------------------------------------------------------------------

 

   
Campbell Mithun Tower, Suite 2000
222 South Ninth Street
Minneapolis, MN 55402-3338
Attn.: Kenneth C. Rowe

 
Notices sent by email shall be deemed delivered on the date of sending (provided
that delivery confirmation is sent as required above).  Notices personally
delivered or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given three (3) days after deposit in the U.S. mails.
 
XX.
Risk of Loss.  In the event that either (i) all or a material portion of the
Land or (ii) all or a material portion of the Improvements is taken by eminent
domain prior to Closing, Purchaser shall have the option of either:
(i) canceling this Agreement and receiving a refund of the Deposit, whereupon
both parties shall be relieved of all further obligations under this Agreement
(except those provisions hereof which by their terms expressly survive the
Closing and any cancellation or termination of this Agreement), or
(ii) proceeding with Closing without reduction of the Purchase Price, in which
case Purchaser shall be entitled to all condemnation awards and settlements, if
any.

 
In the event that the Improvements are damaged by fire or other casualty and the
cost of repair is $100,000.00 or less, then Purchaser shall be required to
proceed with Closing.  However, at Closing, Purchaser shall receive a credit
against the Purchase Price in an amount equal to the cost of repairing such
damage (not to exceed $100,000.00), provided, however, if Seller has commenced,
but not completed, making repairs prior to Closing, then Purchaser shall receive
a credit against the Purchase Price in an amount equal to the cost to complete
the repair (not to exceed $100,000.00).  Seller shall retain the right to
receive all insurance proceeds payable as a result of damage, except as
expressly provided in the immediately following sentence.  If damage exceeds
$100,000.00, then Purchaser shall have the right (i) to proceed to Closing
without reduction of the Purchase Price, in which case Purchaser shall be
entitled to all insurance proceeds for such damage (or the portion thereof not
yet used for the repair of such damage), if any, or (i) to terminate this
Agreement and the Deposit shall be returned to Purchaser and neither party shall
have further rights hereunder (except those provisions hereof which by their
terms expressly survive the Closing and any cancellation or termination of this
Agreement).
 
XXI.
Miscellaneous.

 
 
A.
This Agreement shall be construed and governed in accordance with the laws of
the State of Ohio.  All of the parties to this Agreement have participated fully
in the negotiation and preparation hereof, and, accordingly, this Agreement
shall not be more strictly construed against any one of the parties hereto.

 
 
B.
In the event any term or provision of this Agreement is determined by
appropriate judicial authority to be illegal or otherwise invalid, such
provision shall be given its nearest legal meaning which will carry out the
intended meaning of this

 
 
 

--------------------------------------------------------------------------------

 
 
 
Agreement is determined by appropriate judicial authority to be illegal or
otherwise invalid, such provision shall be given its nearest legal meaning which
will carry out the intended meaning of this Agreement, and the remainder of this
Agreement shall be construed to be in full force and effect.



 
 
C.
In the event of any litigation between the parties under this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees and court costs
at all trial and appellate levels.

 
 
D.
In construing this Agreement, the singular shall be held to include the plural,
the plural shall be held to include the singular, the use of any gender shall be
held to include every other and all genders, and captions and section headings
shall be disregarded.

 
 
E.
All of the exhibits attached to this Agreement are incorporated in, and made a
part of, this Agreement.

 
 
F.
Time shall be of the essence for each and every provision of this Agreement.

 
 
G.
Unless otherwise specified, in computing any period of time described herein,
the day of the act or event after which the designated period of time begins to
run is not to be included and the last day of the period so computed is to be
included, unless such last day is a Saturday, Sunday or legal holiday for
national banks in the location where the Land and Improvements are located, in
which event the period shall run until the end of the next day which is neither
a Saturday, Sunday or legal holiday.  The last day of any period of time
described herein shall be deemed to end at 5:00 p.m. (local time at the
Property).

 
 
H.
Purchaser, at the option of Purchaser, may waive any right conferred upon the
Purchaser by this Agreement.  Except as otherwise provided herein, such waiver
may be made by, and only by, giving Seller written notice specifically
describing the right waived.

 
 
I.
This Agreement and the rights hereunder may not be assigned by either party;
except that Purchaser reserves the express right to assign this Agreement and
the rights and obligations which are contained herein to an affiliate of
Purchaser upon prior notice to Seller, provided, however, Purchaser agrees to be
personally liable for the performance of such assignee and Purchaser shall not
be released of any liability hereunder as a result of any such assignment.

 
 
J.
Except as otherwise required by law or any governmental or quasi-governmental
rule or regulation, including, without limitation, the rules of the Securities
and Exchange Commission (collectively, “Applicable Laws”), the Due Diligence
Materials and all other information relating to the Property, other than matters
of public record, furnished to, or obtained through inspection of the Property
by Purchaser, its affiliates, lenders, employees or Purchaser’s agents, will be
treated by Purchaser, its affiliates, lenders, employees and Purchaser’s agents
as confidential, and will not be disclosed to anyone other than on a
need-to-know basis to Purchaser’s consultants who agree to maintain the
confidentiality of such information, and such information will be returned to
Seller by Purchaser if the

 
 
 

--------------------------------------------------------------------------------

 
 
 
Closing does not occur. This provision shall survive the Closing and any
cancellation or termination of this Agreement for a period of six months
following such Closing, cancellation or termination.

 
 
K.
Except as otherwise required by Applicable Laws, Purchaser shall not make a
public announcement or disclosure of this Agreement or any information related
to this Agreement or Closing, if any, to outside brokers or third parties,
before Closing without the prior written consent of Seller.  This provision
shall survive the Closing and any cancellation or termination of this Agreement
for a period of six months following such Closing, cancellation or
termination.  Purchaser and Seller acknowledge that Applicable Laws require the
filing of a copy of this Agreement with the Securities and Exchange Commission,
and no such filing shall be deemed to constitute a violation of this Agreement.

 
 
L.
This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and there are no other
agreements, representations, or warranties other than as set forth herein.

 
 
M.
This Agreement may not be changed, altered, or modified except by an instrument
in writing signed by the party against whom enforcement of such change would be
sought.

 
 
N.
This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 
 
O.
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all constituting only one agreement.

 
XXII.
Notice to Utilities.  Seller shall notify all utility companies of this sale,
and Purchaser shall arrange for change-over of responsibility for utilities as
of Closing.  In the event any utility contracts extend over periods beyond the
Closing Date, the same shall be prorated on a per diem basis.

 
(Signatures are on the following page.)
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the
Effective Date.
 

  SELLER:      
GLENWILLOW HOLDINGS LLC,
an Ohio limited liability company
         
By: /s/ Anand Julka
Name: Anand Julka
Title: Manager
 
 
 
 
 
  PURCHASER:      
NORTHERN TECHNOLOGIES
INTERNATIONAL CORPORATION,
a Delaware corporation
     
By: /s/ Matthew Wolsfeld
Name: Matthew Wolsfeld
Title: Chief Financial Officer

 

--------------------------------------------------------------------------------